Case: 14-1811     Document: 12    Page: 1   Filed: 10/21/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

  JS IP, LLC, FONTAINEBLEAU FLORIDA HOTEL,
    LLC, AND SFX NIGHTLIFE OPERATING, LLC,
                 Plaintiffs-Appellees,

                             v.

                MARK DANIEL ADAMCZYK,
                   Defendant-Appellant.
                  ______________________

                         2014-1811
                   ______________________

    Appeal from the United States District Court for the
 Southern District of Florida in No. 1:14-cv-21977-UU,
 Judge Ursula Ungaro-Benages.
                 ______________________

                       ON MOTION
                   ______________________

    Before LOURIE, MOORE, and REYNA, Circuit Judges.
 PER CURIAM.
                        ORDER
     Appellees move to dismiss this appeal for lack of ju-
 risdiction. Mark Daniel Adamczyk does not respond.
     Adamczyk appeals from a decision of the United
 States District Court of the Southern District of Florida
Case: 14-1811         Document: 12   Page: 2   Filed: 10/21/2014



 2                                       JS IP, LLC   v. ADAMCZYK



 granting appellees’ motion for default judgment and
 permanent injunction relating to use of appellees’ trade-
 marks. This court is a court of limited jurisdiction, which
 does not include authority over this trademark infringe-
 ment dispute. See 28 U.S.C. § 1295.
     While appellees seek dismissal, we deem it the better
 course to transfer the case pursuant to 28 U.S.C. § 1631 to
 the United States Court of Appeals for the Eleventh
 Circuit.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is denied.
    (2) This appeal is transferred to the United States
 Court of Appeals for the Eleventh Circuit pursuant to 28
 U.S.C. § 1631.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24


 ISSUED AS A MANDATE: October 21, 2014